Name: 2007/723/EC: Council Decision of 8 November 2007 appointing three Slovak members and three Slovak alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2007-11-10

 10.11.2007 EN Official Journal of the European Union L 293/7 COUNCIL DECISION of 8 November 2007 appointing three Slovak members and three Slovak alternate members to the Committee of the Regions (2007/723/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Slovak Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Three members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr BENÃ , Mr SLAFKOVSKÃ  and Mr BOBÃ K. Three alternate members seats have become vacant following the end of the mandates of Mr KRÃ LIK, Mr VÃ TEK and Ms MIKUÃ OVÃ , HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Andrej Ã URKOVSKÃ  PrimÃ ¡tor hlavnÃ ©ho mesta SR  Bratislavy,  Mr FrantiÃ ¡ek KNAPÃ K PrimÃ ¡tor mesta KoÃ ¡ice,  Mr IstvÃ ¡n ZACHARIAÃ PrimÃ ¡tor mesta Moldava nad Bodvou, and (b) as alternate members:  Mr JÃ ¡n BLCHÃ Ã , PhD PrimÃ ¡tor mesta LiptovskÃ ½ MikulÃ ¡Ã ¡,  Mr Andrej HRNÃ IAR PrimÃ ¡tor mesta Martin,  Mr Pavel HAGYARI PrimÃ ¡tor mesta PreÃ ¡ov. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 8 November 2007. For the Council The President R. PEREIRA (1) OJ L 56, 25.2.2006, p. 75.